DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest “at least one form-fitting means is arranged at the first end of the anchoring element and can be introduced into an opening contour of a rail, for producing and releasing a form-fitting connection to an undercut of a rail”.
Persson et al. (US 10,981,198) provides a fastening system for fastening fittings to a rail in a vehicle (Fig. 3c), the fastening system comprising: a supporting element (5, Fig.1b) including a supporting surface (surface surrounding the opening), an opening, and a first radial toothing arranged in an interior space adjoining the opening and limited to two radial portions lying opposite in the interior space (Fig. 1b); and an elongate anchoring element (4) with a longitudinal axis, and the elongate anchoring element including a first end, a second end arranged along the longitudinal axis opposite the first end, and a second radial toothing limited to two mutually opposite radial portions (Fig. 1b); wherein the opening of the supporting element and the first radial toothing are configured in a corresponding manner to the anchoring element such that the anchoring element, in a first rotational position about the longitudinal axis, is introduced without resistance into the opening and, in a second rotational position, the elongate anchoring element produces an engagement between the first radial toothing and the second radial toothing (Fig. 1b); but fails to disclose at least one form-fitting means is arranged .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        7/1/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726